DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 recites “first cutting means” and “second cutting means”, it appears these should be “a first cutting means” and “a second cutting means”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
The limitation “first cutting means” in claims 1, 4, 8, and 16 is being interpreted as a fly cutting shear or static shear.
The limitation “second cutting means” in claims 1, 6, 7, 8, and 13 is being interpreted as a fly cutting shear or static shear.
The limitation “accumulation means” is being interpreted as being at least one reel, as presented in claim 1.  There is a structure of “at least one reel” presented alongside the “means” limitation, thus 112(f) is not being invoked.
Multiple claims use the term “preferably” (Claims 2, 3, 5, and 14) as well as “if there are” (Claim 12).  Examiner is interpreting these terms as being an alternative statement, such that there is an option to NOT have what is preferable under the broadest reasonable interpretation of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends from claim 1, yet introduces limitations such as “a slab” and “a strip”.  It is unclear if these are new “slab” and “strip” structures or referring to the previous recitations.  Additionally, the structures of “the first rolling mill” and “the second rolling mill” (among others) are written as receiving antecedent basis from their recitations in claim 1.  Either all of the individual limitations need to be introduced as “a” or use the antecedent basis established in claim 1 and “the” or “said” before the structure.
Claim 14 recites the limitations “maximum weight of 35 metric tons” and “variable from 8 to 35 metric tons”.  It is unclear whether the weight is being claimed as 35 metric tons or 8 to 35 metric tons.
17.	Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BOBIG (US6062055) in view of DORIGO (US5433264), further in view of GINZBURG (US5956990) and SHIN (KR2010007845B).
As to claim 1, BOBIG teaches a combined continuous casting and endless rolling plant for a metal strip (Figures 2-4 teach a continuous casting and rolling plant (10).), comprising a continuous casting line for casting a slab (Figure 2 teaches a continuous casting machine (11).  Col. 5, Line 48 details this device as a continuous casting machine.); a first rolling mill for roughing the slab and for obtaining a transfer bar (Figure 2 teaches a first rolling mill (16).  Col. 6, Line 1 teaches this is a roughening train.); a second rolling mill for finishing the transfer bar and for obtaining a strip (figure 2 teaches a second rolling mill (19a) that is part of the finishing train (19).): accumulation means of the strip comprising at least one first reel (Figure 2 teaches an accumulation means (26 or 21) that is a reel for winding the strip.); characterized in that there are provided a third rolling mill comprising at least two rolling stands (Figure 2 teaches a third rolling mill (19b) that has at least two rolling stands.), for further reducing a thickness of the strip; first cutting means, arranged between said third rolling mill and said accumulation means, configured to cut the strip after the mega coil has been wound on the at least one first reel (Figure 2 teaches a first cutting means (27) positioned between the third rolling mill (19b) and the accumulation means (26 and 21).  Col. 5, Line 50 describes the cutting means of the invention as shears.); 

BOBIG does not explicitly disclose accumulation means of the strip comprising at least one first reel dimensioned to wind and unwind a coil, yet does disclose additional coiling options between the final finishing rolling mill and the coiling. (Figure 2, 26).
However, DORIGO teaches accumulation means of the strip comprising at least one first reel dimensioned to wind and unwind a coil. (Figures 1 and 3 teach two wind/unwind reels (20a, 20b) that are used in between a rolling mill (15) and the final winding coil (48) in a continuous casting plant.  Figure 1 also discloses that these reels (20a, 20b) are much larger than the standard reel (48).)
One of ordinary skill would have been motivated to combine the wind/unwind reels of DORIGO with the continuous casting plant line of BOBIG in order to install a compact and low cost winding/unwinding assembly (DORIGO, Col. 2 Line 67-Col. 3, Line 3) to enable storage of slab/strip in case of slowdown/interruption of the casting process. (DORIGO, Col. 3, Lines 33-36)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the wind/unwind reels of DORIGO with the continuous casting plant line of BOBIG because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

BOBIG in view of DORIGO does not explicitly disclose the use of a coil weighing from 80 to 250 metric tons and/or up to 6 meters in diameter, named mega coil.
However, GINZBURG teaches accumulation means of the strip comprising at least one first reel dimensioned to wind and unwind a coil (Figure 2 teaches a large coil (10C) that is wound from the output of a rolling mill (7).  Figure 3 teaches further processing after the coil (10C) is unwound.) weighing from 80 to 250 metric tons and/or up to 6 meters in diameter, named mega coil.  (Col. 3, Lines 1-4 teach that the total weight of the steel used for the large coil is 160 tons which is approximately 145 metric tons.  Col. 3, Line 48 teaches the coil is 8000 lb/in of coil width.  Col. 3, Line 4 teaches the width of the coil is 49 inches.  Combining these two data points, the maximum capacity is 49 in * 4 tons/in = 196 tons, or 177 metric tons. Col. 3, Line 4 teaches a coil width (or diameter) of 49 inches.  This is between 0 and 6 meters and thus meets the claimed diameter.)
One of ordinary skill in the art would have been motivated to apply the known winding/unwinding technique of GINZBURG to the metal strip production method of (GINZBURG Col. 3, Lines 48-50)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known winding/unwinding technique of GINZBURG to the metal strip production method of BOBIG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BOBIG does not explicitly disclose at least one second reel for winding portions of strip, unwound from said accumulation means, up to a predetermined weight limit or coil diameter limit and second cutting means, arranged between said accumulation means and said at least one second reel, adapted to cut the strip whenever a portion of strip wound on the at least one second reel reaches said predetermined weight limit or coil diameter limit.
However SHIN teaches at least one second reel for winding portions of strip, unwound from said accumulation means (Figure 5 teaches a second reel (900) that is after the wind/unwind accumulation means (500).), up to a predetermined weight limit or coil diameter limit (Page 5, Lines 193-199 teach the cutting means activates when the weight of the strip reaches the “target weight”.) and second cutting means, arranged between said accumulation means and said at least one second reel (figure 5 teaches a second cutting means (600) arranged between the accumulation means (500) and the second reel (900).), adapted to cut the strip whenever a portion of strip wound on the at (Page 5, Lines 193-199 teach the cutting means (shears) activates when the weight of the strip reaches the “target weight”.)
One of ordinary skill in the art would have been motivated to apply the known predetermined weight cutting means and coil box of SHIN to the strip production method of BOBIG in view of DORIGO and GINZBURG in order to control the rolling speed and to perform batch type rolling (SHIN Page 5, First Paragraph) and to cut the strip according to the target weight.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known predetermined weight cutting means and coil box of SHIN to the strip production method of BOBIG in view of GINZBURG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, BOBIG in view of DORIGO, GINZBURG, and SHIN teaches the plant according to claim 1, wherein a first rapid heating device and/or a first rapid cooling device are provided between the second rolling mill and the third rolling mill (BOBIG, Figure 4 teaches a first heating/cooling device (24) positioned between the second and third rolling mill.); said first rapid heating device being adapted to be activated if rolling is kept in austenitic range (BOBIG, Col. 7, Lines 27-39 teach that the temperature conditioning system (24) can be a heating system that is used to place the product in an austenitic range.), and said first rapid cooling device being adapted to be (BOBIG, Col. 6, Lines 40-63 teach the temperature conditioning system can be a cooling system, and that it is used to place the product in a ferritic state.); preferably, wherein handling devices are provided for inserting in-line or retracting off-line alternatively the first rapid heating device and the first rapid cooling device (BOBIG, Figure 4 teaches a handling device that can move the temperature conditioning system (24) to a disengaged position (24a).); preferably, wherein a second rapid heating device is provided between the first rolling mill and the second rolling mill (BOBIG, Figure 2 and 4 teach a heating device (18) placed between the first (16) and second (19a) rolling mills.); preferably, wherein a second rapid cooling device is provided immediately downstream of the third rolling mill, preferably arranged between said third rolling mill and a laminar cooling device. (BOBIG, Figure 3 teaches a fast cooling system (28) placed between the third rolling mill (Col. 7, Lines 2-11 teach the finishing train (19) can be split into two portions. (19a, 19b)) and the laminar cooling device (20).)

As to claim 3, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the plant according to claim 1, wherein said accumulation means comprise two first reels integral with a rotatable platform, adapted to rotate about a vertical axis (DORIGO, Figure 3 teaches  reels (20a, 20b) integral with a base (21) that is rotatable (Col. 6, Line 44).), whereby, alternatively, one reel of said two first reels is used as winding reel of the strip coming from the third rolling mill, and the other reel of said two first reels is used as unwinding reel of the strip to feed said strip towards said at least one second reel (DORIGO, Col. 6, Lines 43-45 teach that the two reels (20a, 20b) are responsible for coiling and uncoiling.  Figure 1 teaches the strip comes from a rolling mill (15) to the first reel (20a) and then in unwound in the direction of a second reel (48).), preferably said accumulation means comprising at least one metallic belt wrapper to better receive a head of a strip to be wound on one of said two first reels. (DORIGO, Figure 3 teaches multiple rollers (23a, 23, 29, 28a) that assist in winding the head of the strip (made from metal) to be would on the reel (20a).)

As to claim 4, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the plant according to claim 1, wherein a first laminar cooling device is provided between the third rolling mill and the first cutting means. (BOBIG, Figure 3 teaches a cooling device (28) between the third rolling mill (Col. 7, Lines 2-11 teach the finishing train (19) can be split into two portions. (19a, 19b)) and the first cutting means (27).)

As to claim 7, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the plant according to claim 1, wherein there are provided at least two winding systems arranged between the first cutting means and the accumulation means. (BOBIG, Figures 2-4 teach a winding system (26) that is placed between the first cutting means (27) and the accumulation means (which is the superlarge coil of GINZBURG from the combination in claim 1)(21).  Col. 7, Lines 46-48 teach that the coiling assembly has two winding reels.)

As to claim 8, BOBIG teaches a continuous casting and endless rolling process of metal strip, by means of a plant according to claim 1, comprising the following steps: (Figures 2-4 teach a continuous casting and rolling plant (10).), comprising a continuous casting line for casting a slab (Figure 2 teaches a continuous casting machine (11).  Col. 5, Line 48 details this device as a continuous casting machine.); b) roughing the slab to obtain a transfer bar by means of the first rolling mill (Figure 2 teaches a first rolling mill (16).  Col. 6, Line 1 teaches this is a roughening train.); c) finishing the transfer bar to obtain a strip by means of the second rolling mill (figure 2 teaches a second rolling mill (19a) that is part of the finishing train (19).); d) further reducing the thickness of the strip by means of the at least two rolling stands of the third rolling mill (Figure 2 teaches a third rolling mill (19b) that has at least two rolling stands.); e) winding the strip (Figure 2 teaches an accumulation means (26 or 21) that is a reel for winding the strip.); f) cutting the strip by means of the first cutting means, after the coil has been wound on the at least one first reel. (Figure 2 teaches a first cutting means (27) positioned between the third rolling mill (19b) and the accumulation means (26 and 21).  Col. 5, Line 50 describes the cutting means of the invention as shears.)
BOBIG does not explicitly disclose step e), yet does disclose additional coiling options between the final finishing rolling mill and the coiling. (Figure 2, 26).
However, DORIGO teaches step e) of winding the strip, by means of the at least one first reel of the accumulation means (Figures 1 and 3 teach two wind/unwind reels (20a, 20b) that are used in between a rolling mill (15) and the final winding coil (48) in a continuous casting plant.  Figure 1 also discloses that these reels (20a, 20b) are much larger than the standard reel (48).)
One of ordinary skill would have been motivated to combine the wind/unwind reels of DORIGO with the continuous casting plant line of BOBIG in order to install a compact and low cost winding/unwinding assembly (DORIGO, Col. 2 Line 67-Col. 3, Line 3) to enable storage of slab/strip in case of slowdown/interruption of the casting process. (DORIGO, Col. 3, Lines 33-36)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the wind/unwind reels of DORIGO with the continuous casting plant line of BOBIG because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

BOBIG in view of DORIGO does not explicitly disclose forming a coil weighing from 80 to 250 metric tons and/or up to 6 meters in diameter, named mega coil.
However GINZBURG teaches forming a coil weighing from 80 to 250 metric tons and/or up to 6 meters in diameter, named mega coil.  (Col. 3, Lines 1-4 teach that the total weight of the steel used for the large coil is 160 tons which is approximately 145 metric tons.  Col. 3, Line 8 teaches the coil is 8000 lb/in of coil width.  Col. 3, Line 4 teaches the width of the coil is 49 inches.  Combining these two data points, the maximum capacity is 49 in * 4 tons/in = 196 tons, or 177 metric tons.)
One of ordinary skill in the art would have been motivated to apply the known winding/unwinding technique of GINZBURG to the metal strip production method of BOBIG in order to enable the production of superlarge coils that are useful in the continuous production of an entire heat of metal. (GINZBURG Col. 3, Lines 48-50)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known winding/unwinding technique of GINZBURG to the metal strip production method of BOBIG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BOBIG does not explicitly disclose steps g), h), and i).
However SHIN teaches g) unwinding the strip from the at least one first reel and winding a portion of strip on the at least one second reel (Figure 5 teaches a second reel (900) that is after the wind/unwind accumulation means (500).) up to a predetermined weight limit or coil diameter limit, whereby defining a first coil (Page 5, Lines 193-199 teach the cutting means activates when the weight of the strip reaches the “target weight”.); h) cutting the strip, by means of the second cutting means, after forming said first coil (Page 5, Lines 193-199 teach the cutting means activates when the weight of the strip reaches the “target weight”.); i) winding on said at least one second reel further portions of strip up to said predetermined weight limit or coil diameter limit, whereby defining further coils, cutting the rolled strip by means of the second cutting means after forming each of said further coils. (Page 6, Paragraph 2 teaches winders (900) can be two winders (or a large number) such that once one is full, the material is wound onto a further coil up to the aforementioned target weight.)
One of ordinary skill in the art would have been motivated to apply the known predetermined weight cutting means and coil box of SHIN to the strip production method of BOBIG in view of GINZBURG in order to control the rolling speed and to (SHIN Page 5, First Paragraph) and to cut the strip according to the target weight.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known predetermined weight cutting means and coil box of SHIN to the strip production method of BOBIG in view of GINZBURG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the process according to claim 8, wherein, between step c) and step d), either a rapid heating is provided by means of a first rapid heating device to keep rolling in austenitic range or a rapid cooling is provided by means of a first rapid cooling device to pass from a rolling in austenitic range to a rolling in ferritic range. (BOBIG, Figure 4 teaches a first heating/cooling device (24) positioned between the second and third rolling mill. Col. 7, Lines 27-39 teach that the temperature conditioning system (24) can be a heating system that is used to place the product in an austenitic range.  Col. 6, Lines 40-63 teach the temperature conditioning system can be a cooling system, and that it is used to place the product in a ferritic state.)

As to claim 10, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the process according to claim 9, wherein between step b) and step e), a rapid heating by means of a second rapid heating device is provided. (BOBIG, Figures 2 and 4 teach a heating device (18) placed between the first (16) and second (19a) rolling mills.  The first rolling mill is operated in step b) and the second rolling mill (19a) is operated in step c), which is within the step b)-e) range.)

As to claim 11, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the process according to claim 9, wherein, after step d), a laminar cooling is provided by means of a laminar cooling device and, if the rolling is kept in the austenitic range, between step d) and said laminar cooling a rapid cooling, can be provided by means of a second rapid cooling device. (BOBIG, Figure 3 teaches a fast cooling system (28) placed between the third rolling mill (Col. 7, Lines 2-11 teach the finishing train (19) can be split into two portions. (19a, 19b)) and the laminar cooling device (20).  Col. 7, Lines 35-40 teach the cooling system is for cooling the product from its austenitic state.)

As to claim 12, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the process according to claim 8, wherein if there are provided two first reels integral with a rotatable platform adapted to rotate about a vertical axis (DORIGO, Figure 3 teaches  reels (20a, 20b) integral with a base (21) that is rotatable (Col. 6, Line 44).) after a first mega coil is wound on a reel of said first two reels, the rotatable platform rotates so that the other reel of said two first reels is used as winding reel of the strip to make a second mega coil (DORIGO, Col. 6, Lines 43-45 teach that the two reels (20a, 20b) are responsible for coiling and uncoiling.  Figure 1 teaches the strip comes from a rolling mill (15) to the first reel (20a) and then in unwound in the direction of a second reel (48).), while the reel of said first two reels is used as unwinding reel of the first mega coil (GINZBURG discloses the use of a “megacoil” with the accumulation means, as discussed above in the rejection of claim 8.)(DORIGO, Col. 6, Lines 43-45 teach that the two reels (20a, 20b) are responsible for coiling and uncoiling.  Figure 1 teaches the strip comes from a rolling mill (15) to the first reel (20a) and then in unwound in the direction of a second reel (48).)

As to claim 13, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the process according to claim 12, wherein unwinding/winding speed of the two first reels and cutting and winding speed of the strip on the at least one second reel are dimensioned so that accumulation means, second cutting means and the at least one second reel have a first hourly rate which is either equal to or greater than a second hourly rate of the continuous casting machine which feeds a downstream rolling in the first rolling mill, second rolling mill and third rolling mills. (DORIGO, Col. 8 Lines 58-Col. 9 Lines 1-4 teach the acceleration of the rate of the accumulation means (20a, 20b) in order to provide a time for rotating the platform.  This rate, which corresponds to the accumulation means and all means downstream (cutter (19) and second reel (48)), is greater than the hourly rate of the casting machine.  Col. 4, Lines 34-39 teach an adjustment capability of the drawing rolls for the accumulation means so that it can be operated at the same linear speed as the processing machines upstream of the accumulation means, which includes the continuous casting machine.)

As to claim 15, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the process according to claim 8, wherein making stretches of strip having mutually different (BOBIG, Col. 6, Lines 46-61 teach the inclusion of the second block (19b) of the finishing train when the thickness is desired to be 0.6-0.7mm and the exclusion of the second block for products in the range of 1.0-1.5mm.)


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over BOBIG (US6062055) in view of DORIGO (US5433264), further in view of GINZBURG (US5956990) and SHIN (KR2010007845B), as applied in claim 1 above, further in view of GRUSS (US20110289993).
As to claim 5, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the plant according to claim 1, wherein portions of varying strip thickness are produced. (BOBIG, Col. 6, Lines 46-61 teach the inclusion of the second block (19b) of the finishing train when the thickness is desired to be 0.6-0.7mm and the exclusion of the second block for products in the range of 1.0-1.5mm.)
BOBIG in view of DORIGO, GINZBURG and SHIN does not explicitly disclose automated adjustment devices of a gap between working rolls of said at least two rolling stands are provided to produce stretches of strip of mutually different thickness, preferably with a plurality of first stretches of strip with decreasing thickness from a first stretch to a successive first stretch, and with a plurality of second stretches of strip, successive to said first stretches, with increasing thickness from a second stretch to a successive second stretch.
However, GRUSS teaches automated adjustment devices of a gap between working rolls of said at least two rolling stands are provided to produce stretches of strip (figure 1 teaches a control device (9) that is used to control the thickness of the strip as it passes through the rolling stands (3, 4, 5).  Paragraph 0044 teaches the rolling gap of the rolling stands is adjusted in accordance with the change of discharge thickness.), preferably with a plurality of first stretches of strip with decreasing thickness from a first stretch to a successive first stretch, and with a plurality of second stretches of strip, successive to said first stretches, with increasing thickness from a second stretch to a successive second stretch. (Figure 1 teaches the strip can have stretches of increasing thickness, or decreasing thickness.)
One of ordinary skill in the art would have been motivated to apply the known gap control technique of GRUSS to the strip rolling mills of BOBIG in order to reset the rolling mills in such a way that strips with very different properties can be fabricated in as rapid a succession as possible. (GRUSS, Paragraph 0005)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known gap control technique of GRUSS to the strip rolling mills of BOBIG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 6, BOBIG in view of DORIGO, GINZBURG, SHIN and GRUSS teaches the plant according to claim 5, wherein said automated adjustment devices comprise at least one strip thickness gage (GRUSS, Figure 1 teaches a control device (9) that is used to control the thickness of the strip as it passes through the rolling stands (3, 4, 5).  Paragraph 0074 teaches the use of automatic gauge control.  Paragraph 0045 teaches the measurement of the rolling stock is based on a measurement of the discharge thickness.), adapted to detect jumps of strip thickness, and an automatic control system, cooperating with said at least one strip thickness gage and configured to stop a portion of strip which includes a thickness jump at the second cutting means. (GRUSS, Figure 1 teaches a control device (9) that is used to control the thickness of the strip as it passes through the rolling stands (3, 4, 5).  Paragraph 0041 teaches an interruption of the process if the process infringes on the technical plant restrictions, which would include a thickness jump.)

Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over BOBIG (US6062055) in view of DORIGO (US6062055), GINZBURG (US5956990) and SHIN (KR2010007845B), as applied in claim 8 above, further in view of GRUSS (US20110289993).
As to claim 15, BOBIG in view of DORIGO, GINZBURG and SHIN teaches the process according to claim 8, wherein making stretches of strip having different thickness is provided in step d). (BOBIG, Col. 6, Lines 46-61 teach the inclusion of the second block (19b) of the finishing train when the thickness is desired to be 0.6-0.7mm and the exclusion of the second block for products in the range of 1.0-1.5mm.)
BOBIG in view of DORIGO, GINZBURG and SHIN does not explicitly disclose making stretches of strip having mutually different thicknesses.
However, GRUSS teaches making stretches of strip having mutually different thicknesses. (Figure 1 teaches the production of strips with mututally different thicknesses via a control system (9) and rolling mills (3, 4, 5).)
One of ordinary skill in the art would have been motivated to apply the known gap control technique of GRUSS to the strip rolling mills of BOBIG in order to reset the rolling mills in such a way that strips with very different properties can be fabricated in as rapid a succession as possible. (GRUSS, Paragraph 0005)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known gap control technique of GRUSS to the strip rolling mills of BOBIG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
SOHNE (GB-1075789-A) teaches unwinding/winding reels on a vertically rotatable platform.
ARVEDI (US20010011565) teaches a continuous casting plant that has winding/unwinding incorporated into the system with three rolling mills.
SANDRIN (US20180029099) teaches unwinding/winding reels on a rotatable platform.
RUNKEL (US20190270160) teaches a continuous casting plant with three rolling mills.
HOPPMANN (US5335713) teaches a winding/unwinding system for a continuous casting plant.
NITOH (US6240617) teaches a continuous casting plant that has winding/unwinding incorporated into the system with multiple rolling mills.
BENEDETTI (US9433983) teaches a continuous casting plant that has winding/unwinding incorporated into the system with multiple rolling mills.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        15 January 2021